Citation Nr: 1442634	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-32 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to service-connected depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1970 to July 1974 and from January 2003 to December 2003, in addition to service with the New Mexico Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In May 2012, the Veteran testified at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the case for further development in February 2013 and March 2014.  The case has since been returned to the Board.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA file includes a March 2013 VA examination related to the Veteran's spine; it is not relevant to the issue on appeal.  Virtual VA also contains treatment records from the Phoenix VAMC, but the Agency of Original Jurisdiction (AOJ) considered these records in an April 2013 supplemental statement of the case.  All other documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's February 2013 remand, the RO obtained an opinion as to whether the Veteran's hypertension was incurred in or due to his active service, from December 1970 to July 1974 and from January 2003 to December 2003.  The Veteran has not alleged that his hypertension began during his first period of active service, and the April 2013 VA examiner noted the Veteran's report of initial diagnosis for hypertension in 2002 or 2003.  The VA examiner also noted a January 2003 emergency room record, prior to Veteran's entrance into his second period of service, showing a history of hypertension.  The examiner referenced this record in opining that hypertension began prior to the second period of active service in 2003.  

The April 2013 VA medical opinion raised the question of whether hypertension existed prior to the Veteran's second period of active service, and, if so, whether it was aggravated therein.  Therefore, the Board remanded this case for an addendum opinion in March 2014.  

The VA examiner responded in April 2014 stating that the Veteran's hypertension had clearly and unmistakably preceded his military service.  He also opined that, in the absence of contrary medical evidence, it is less likely than not that the hypertension worsened in severity beyond the natural course of the disease due to military service.  However, the examiner's rationale on this point cited the lack of available medical evidence of treatment for uncontrolled hypertension or the need for increased treatment during this period of service.  However, the Veteran's service treatment records do show prescription treatment for hypertension in October 2003, which it appears he was not taking in April 2003.  Therefore, an additional medical opinion is needed that takes into consideration this fact.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the examiner who conducted the evaluation of the Veteran and review of the record in April 2013 and April 2014 for a clarifying opinion as to nature and etiology of the Veteran's hypertension.  If that examiner is not available, the AOJ should refer the claims file to a similarly qualified individual.  

The examiner should review all pertinent records associate with the claims file, including the service treatment records, post-service medical records, and lay statements.  

The examiner is asked to address whether the new prescription treatment for hypertension between April 2003 and October 2003 represents an increase in the severity consistent with the natural progression of the disorder, or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  

This discussion should specifically note the April 2003 Pre-Deployment Health Assessment indicating that the Veteran used no prescription medications, the October 2003 emergency room treatment record indicating a prescription for Hyzaar, and the December 2003 Post-Deployment Health Assessment indicating the use of blood pressure medication while deployed.  The examiner should also note that the service treatment records subsequent to 2003 show continued prescription for anti-hypertensive medication in October 2005 and that the VA treatment records show continued prescription for Losartan (Hyzaar) from September 2006 to April 2007 (when the prescription was changed to Lisinopril).  

In responding to this question, the examiner is advised that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence, including any evidence contained in the Virtual VA and VBMS files.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

